Exhibit 4
                                               or ca ll us at (800) 747 1030


                                                                      ill Unit.d ,U1<, Engli' h v                    1\
ScLlean.                        o   BUY NOW. PAY lATER     Prodoct, Filter Kit, Our BIo, Su pport
                                                                                                                     II


                                                                                      SEARCH
William Shatner
Announced as SoClean                                                                      Search ..


Spokesperson and
Ambassador                                                                            ARCHIVES

BY SOCLEAN   • MONDAY.03 JlJNE2019
   • PUBlI'>HW IN: WILlIAM -SHATNUl SLEEP-APNEA. CPAP-THERAPY                         [ Se lect Month           ,I
FEAHJRW

Acror and Comedian Will Help the Company                                              FEATURED ARTICLES
Behind the Groundbreaking CPAP Cleaner
Advance Its Mission to Improve Lives of Sleep
                                                                                                      How To Get The
Apnea Sufferers Worldwide                                                                             Best Results
                                                                                                      FromCPAP
Pe l e rborou,h , New Hampshire Jun e 3, 2019-SoC lean, the                                           Machine
creator 01 the world's forst automated CPAI' cleaner and sanill1er,                                   Therapy
annolJnced that actor Wil liam Shatner- d CPAI' user dnd SoC ledn
ClJstomer hi msell- will serve dS an dmbassddor dnd spokesperson
lor the device.                                                                                       ledrn AbolJt


Oedn Mdrcdre ll i. CMO 01 SoCledn, stilted : 'When identifying d
ce lebrity spo kesperson, it WdS importdnt to us to pdnne r With




                                                     Page 1
           homself_wlll seNt .. s .. n ambus.ador .. OO spokesperson
for                                                                            lurnAbout
                                                                               Sle-ep ubs And
Dean M.. rurdl, (MO of         .. n.        'WMn idenllfying a                 Sie-epStudy
ulebrirv Spok6per5Of>. It w..s IlTlpofUllIlO US 10 p.l" .... r WIth            Centers
          'oIIIhose CPAP             had really           i'i a r6l.l1t
of    SoClun. Mr. Shatner Is .. n Ideal SoClean spobsperson and
                                                                               Medl tiltlon To
ambassador bet.)use he C.. n spuk                 .. bout hi.
                                                                               F.I AslHP: Tips
enthusoasm for the Sodun. helping us ruch more (PAP USH'i
                                                                               And R6 0urces
around the ......"Jd "
                                                                               For Sleep Apnea

    firn televrslon advertisements featunng Sh.imer will air thl'
month.             SoClun iOdvance Its nus"on to improw       I""" of          SoCleiOn Keeps
        with oMtruct",e ,IHP apnea (OSN, Add lllon .. 'Iy, Shamer's            Vour CPAP
           WI ll be sun a<ross SoClean', YouTube, Twiner,                      Mach ine Clun
lInked ln .. nd Instilgri m platforms,                                         During Sprlngl



                                                                          ..   Why Are SIHP
                                                                               Apnei Diagnoses
                                                                               On Th e Rise?


                                                                               How SoClun
                                                                               Works To Ki lt
                                                                               99,9 Percent Of
                                                                               CPAPGerms




"Aft., I wn dl ..gnosed WIth SIHP apne.. 10 yean ago, my CPAP
        clwnged my life." Shatner said "But I never really
understood how Important It w.. s to clean it ewry day 10 prewnt
      ind ba<teria. TheIrs why I low my SoClean-it makes it
          I_A __ .... _ ""0,,
                                                                                .....
                                                                                4.7 •••••        •
                                                       Page 2
•...fter I WaS dlagnosed With SIHP apl'lf!" 10yurs ago. myCPAP
machine (hanged my I,fe: Shatl'lf!r wid. "Bul IMWr rully
understood how IInpOftant It was to clean It        day to jlfev<'nt
germs and bacteria. Thaors ""'y I low! mt SoCIUn-i1 makes it
simple to keep the CPAP wnl!IZed.-

Nearly 1 billion people globally have SIHP        . .iK(ordong 10 an
aMlysiS published on 2018 In lhe AmeOCMl Journal of Re5plralory
and Cnt"al Care MedICIne. Once diagnosed. the most commonly
            therapy IS nIghtly use of a COntinuous positive alrwil)'
pressure (CPAI') machIne

        WiU"ns. CEO of SoClun, wid' "As far more people around
lhe world.are diagnosed With sleep apnea and begln"""g CPAP
therapy every year. lhere Is iI greater need for edlKation around
the disorder to help sufferers remain compliant With their life·
sa\llng therapy .... s iI SoClun ilmbassador. Mr. Shalner WI ll help
bring new awareness to thiS disorder so that mOre people (an get
the he lp they need ilnd learn how to improve their CPAP
experience'-

SoClean's piltented design and ilct,vilted oxygen le(hnology kil ls up
to 99.9 pe rcent of CP"'P germs and bilcteria in the maSk, hose and
reseNOIrWithoullhe nHd for disassembly, water Or hdr<;h
chemiuls.

As a gjoballeilder In automated CPAP cleaning. SoC1ooan is
CDnS!.lnl/y InnovatIng 10 serve the               nHd<.; of lhe sleep
"P""'i community In an ethICal ind prolressive manl'lf!r. The
company hds I\OW expanded to Canada. Unued KIngdom. France
and            With plans to open In Italy and Spaon Soon.


About SoClean
SoCIeMl In<:. IS lhe crUlor ohhe wofld's first automated CPAP
(leaner arod san,tller. an InnovatIVe devoce lllal naturally sanlliles
CP... P equipment Without the Ileed for diwssembly. water or harsh
(heml(als. Irs the safer. hulthier way 10 breathe (Ioo':mer and h"""
iI        CP"'P experience For more Information. viSit
hUD:JIwww.socieiln.com.
                                                                         .....
                                                                         4.7 •••••

                                                                         0.1011. JI...-IIwI




                                                      Page 3
$o( lean Inc is the "eator 01 the world's first automated (PAP
( leaner and sanItIZer. a n innovative device that naturally samtizes
(PAP equIpment without the need lor dIsasse mbly, water or harsh
(hem i(a ls, Irs the safer, hea lth ier way to breathe deaner and have
a better (PAP exper ience. For more information, viSIt
http://www.soc le an.com .




Me dia Contact:

Brandon Thomas

Red Havas

Brandon.thom as@havas.com

304-542-0319




                                                      Page 4
Page 5
Page 6
                                               or ca ll us at (800) 747 1030


                                                                      ill Unit.d ,U1<, Engli' h v                    1\
ScLlean.                        o   BUY NOW. PAY lATER     Prodoct, Filter Kit, Our BIo, Su pport
                                                                                                                     II


                                                                                      SEARCH
William Shatner
Announced as SoClean                                                                      Search ..


Spokesperson and
Ambassador                                                                            ARCHIVES

BY SOCLEAN   • MONDAY.03 JlJNE2019
   • PUBlI'>HW IN: WILlIAM -SHATNUl SLEEP-APNEA. CPAP-THERAPY                         [ Se lect Month           ,I
FEAHJRW

Acror and Comedian Will Help the Company                                              FEATURED ARTICLES
Behind the Groundbreaking CPAP Cleaner
Advance Its Mission to Improve Lives of Sleep
                                                                                                      How To Get The
Apnea Sufferers Worldwide                                                                             Best Results
                                                                                                      FromCPAP
Pe l e rborou,h , New Hampshire Jun e 3, 2019-SoC lean, the                                           Machine
creator 01 the world's forst automated CPAI' cleaner and sanill1er,                                   Therapy
annolJnced that actor Wil liam Shatner- d CPAI' user dnd SoC ledn
ClJstomer hi msell- will serve dS an dmbassddor dnd spokesperson
lor the device.                                                                                       ledrn AbolJt


Oedn Mdrcdre ll i. CMO 01 SoCledn, stilted : 'When identifying d
ce lebrity spo kesperson, it WdS importdnt to us to pdnne r With




                                                     Page 1
           homself_wlll seNt .. s .. n ambus.ador .. OO spokesperson
for                                                                            lurnAbout
                                                                               Sle-ep ubs And
Dean M.. rurdl, (MO of         .. n.        'WMn idenllfying a                 Sie-epStudy
ulebrirv Spok6per5Of>. It w..s IlTlpofUllIlO US 10 p.l" .... r WIth            Centers
          'oIIIhose CPAP             had really           i'i a r6l.l1t
of    SoClun. Mr. Shatner Is .. n Ideal SoClean spobsperson and
                                                                               Medl tiltlon To
ambassador bet.)use he C.. n spuk                 .. bout hi.
                                                                               F.I AslHP: Tips
enthusoasm for the Sodun. helping us ruch more (PAP USH'i
                                                                               And R6 0urces
around the ......"Jd "
                                                                               For Sleep Apnea

    firn televrslon advertisements featunng Sh.imer will air thl'
month.             SoClun iOdvance Its nus"on to improw       I""" of          SoCleiOn Keeps
        with oMtruct",e ,IHP apnea (OSN, Add lllon .. 'Iy, Shamer's            Vour CPAP
           WI ll be sun a<ross SoClean', YouTube, Twiner,                      Mach ine Clun
lInked ln .. nd Instilgri m platforms,                                         During Sprlngl



                                                                          ..   Why Are SIHP
                                                                               Apnei Diagnoses
                                                                               On Th e Rise?


                                                                               How SoClun
                                                                               Works To Ki lt
                                                                               99,9 Percent Of
                                                                               CPAPGerms




"Aft., I wn dl ..gnosed WIth SIHP apne.. 10 yean ago, my CPAP
        clwnged my life." Shatner said "But I never really
understood how Important It w.. s to clean it ewry day 10 prewnt
      ind ba<teria. TheIrs why I low my SoClean-it makes it
          I_A __ .... _ ""0,,
                                                                                .....
                                                                                4.7 •••••        •
                                                       Page 2
•...fter I WaS dlagnosed With SIHP apl'lf!" 10yurs ago. myCPAP
machine (hanged my I,fe: Shatl'lf!r wid. "Bul IMWr rully
understood how IInpOftant It was to clean It        day to jlfev<'nt
germs and bacteria. Thaors ""'y I low! mt SoCIUn-i1 makes it
simple to keep the CPAP wnl!IZed.-

Nearly 1 billion people globally have SIHP        . .iK(ordong 10 an
aMlysiS published on 2018 In lhe AmeOCMl Journal of Re5plralory
and Cnt"al Care MedICIne. Once diagnosed. the most commonly
            therapy IS nIghtly use of a COntinuous positive alrwil)'
pressure (CPAI') machIne

        WiU"ns. CEO of SoClun, wid' "As far more people around
lhe world.are diagnosed With sleep apnea and begln"""g CPAP
therapy every year. lhere Is iI greater need for edlKation around
the disorder to help sufferers remain compliant With their life·
sa\llng therapy .... s iI SoClun ilmbassador. Mr. Shalner WI ll help
bring new awareness to thiS disorder so that mOre people (an get
the he lp they need ilnd learn how to improve their CPAP
experience'-

SoClean's piltented design and ilct,vilted oxygen le(hnology kil ls up
to 99.9 pe rcent of CP"'P germs and bilcteria in the maSk, hose and
reseNOIrWithoullhe nHd for disassembly, water Or hdr<;h
chemiuls.

As a gjoballeilder In automated CPAP cleaning. SoC1ooan is
CDnS!.lnl/y InnovatIng 10 serve the               nHd<.; of lhe sleep
"P""'i community In an ethICal ind prolressive manl'lf!r. The
company hds I\OW expanded to Canada. Unued KIngdom. France
and            With plans to open In Italy and Spaon Soon.


About SoClean
SoCIeMl In<:. IS lhe crUlor ohhe wofld's first automated CPAP
(leaner arod san,tller. an InnovatIVe devoce lllal naturally sanlliles
CP... P equipment Without the Ileed for diwssembly. water or harsh
(heml(als. Irs the safer. hulthier way 10 breathe (Ioo':mer and h"""
iI        CP"'P experience For more Information. viSit
hUD:JIwww.socieiln.com.
                                                                         .....
                                                                         4.7 •••••

                                                                         0.1011. JI...-IIwI




                                                      Page 3
$o( lean Inc is the "eator 01 the world's first automated (PAP
( leaner and sanItIZer. a n innovative device that naturally samtizes
(PAP equIpment without the need lor dIsasse mbly, water or harsh
(hem i(a ls, Irs the safer, hea lth ier way to breathe deaner and have
a better (PAP exper ience. For more information, viSIt
http://www.soc le an.com .




Me dia Contact:

Brandon Thomas

Red Havas

Brandon.thom as@havas.com

304-542-0319




                                                      Page 4
Page 5
Page 6
